Redfield Ch. J.
I. The first question made is in regard to the payment by the administrator of $800, in conformity with the decree of the probate court, unappealed from. There would seem to be no reason to question the regularity of this payment, uqless upon one of two grounds.
*331. That the payment was not in conformity with the decree.
2. That the decree itself is void.
1. In regard to the first ground there seems no reasonable question. For even if the administrator, in making his charge as a payment for the support of the widow, mistook the legal effect of the decree, it would be no sufficient ground of disallowing the payment. If the decree is a valid decree and so described in the plaintiff’s account as to be identified, it is all that is requisite. This ground is not urged in argument. The counsel, in argument, rely wholly upon the second ground, and that the assignment is unreasonable, which, if it is any ground of objection to the decree, must be, as a reason why the decree should be held void.
2. But in regard to this second question, we are not prepared to say that there is any sufficient reason to hold the decree void. Its intrinsic extravagance, or unreasonableness, if that appeared to the greatest supposable extent, is no ground of holding the decree itself void, when it is brought in question in this collateral manner. If the appellants desired to raise any such question, they should have carried the case, by appeal, into the county court where it could have been revised upon its original merits in the same manner and to the same extent as in the probate court. But there being no appeal taken the decree became binding to the same extent as any other judgment.
The petition, which is for an assignment out of the personal estate of the deceased, “ for maintenance during the settlement of the estate,” should be taken into account, most unquestionably, in giving a construction to the decree. In this view, there could be no question that the decree is to be regarded as made for the purpose specified in the petition. ' And it is not possible for us to determine with absolute certainty that there is any manifest absurdity in the sum assigned. "We are not sitting to revise'the facts. There are, no doubt, cases where such an assignment might not seem unreasonable. But, as we have before said, this question cannot be revised here, in this mode. The decree must be held valid, and the payment of the amount, by the administrator, Strictly within the line of his duty.
II. In regard to the payment of the $1000, the question must *34turn upon the validity of the claim of the widow. That is, whether it was a claim which might have been enforced against the administrator, either at law or in equity. For if it was such a claim, it could not with any show of propriety be urged that the administrator is liable here to account, and to be charged with the very money which he paid in liquidation of a claim he could not have successfully resisted. The only remaining inquiry in the case then is, whether the widow was, in law, or in equity, the owner of this property in payment for which this sum was disbursed by the administrator ?
There would seem to be no question, from the facts reported, that she claimed to be the owner of this property and that this claim was always recognized by her husband, the intestate. It is very obvious, too, that the money arose from the money and other property given the widow by her father from time to time, during his life, and left her out of his estate at his decease, with the exception of such inconsiderable sums as the husband allowed her to take, as the result of her own earnings during the coverture, and incorporate with this separate estate of her own. We must then, we think, regard this fund as the separate property of the wife, chiefly arising from gifts and inheritance from her father, and all from that source and her own personal earnings during coverture, kept for her separate estate by the consent of her husband until his decease.
No question arises here in regard to creditors. How their interest might be affected by the husband allowing his wife, without the intervention of a trustee, to keep her own personal estate separate from his, and to do this through his agency and in his name during the coverture, it is not necessary to discuss here. It would seem from the case of Porter v. the Bank of Rutland, 19 Vt. 410, that creditors having knowledge of such estate being held by the husband, as the trustee in fact of his wife, although not in form a trust estate, will deprive them of all claim upon such estate, on account of the indebtedness of the husband. And it is there intimated that if this knowledge of the nature of the estate came to the creditor after the attachment, and before levy upon such estate, it will defeat the creditors’ lien, or deprive him of the right to make the levy, which it is admitted he may *35dr if ignorant of all trust for the wife. The same rule in regard to trust property, when the cestui que trust is not the wife of the trustee, was suggested if not adopted by this co/urt, in a late case in Addison county. It involves probably no new principle in the law of trust; and all who are familiar with the subject are aware that creditors and purchasers are always bound to respect counter equities, in third parties, which come to their knowledge before they have actually made advances or otherwise changed their position, in faith of the absolute property being in the person ostensibly holding it.
But the present case goes entirely clear of all questions of this character. The question of priority of right here arises between the wife and the heirs of the husband. There can be then no question here, that according to the general policy of the law of courts of equity, the right of the wife is paramount to that of the husband, in all her personal estate, in whatever form, so long as the property is kept distinct from that of the husband, and he recognizes the separate property of the wife therein.
The principle is distinctly recognized in the case of Porter v. The Bank of Rutland, that the “ husband is competent to act as the trustee of the wife’s separate property, as well as any other person, if duly appointedand that he will be so regarded if he have in fact so conducted. It would seem that the present case comes very fully within the principle here laid down. This case is in fact a very much stronger case in favor of the wife’s separate property than that of Porter v. Bank of Rutland, both in its general facts and the relation of the counter claimants. Here the appellants cannot, in any sense, claim to stand in any better' light than the husband himself. So that their claim rests solely upon the fact of the husband having reduced the property to his own possession, as husband, and in his own personal right. And this fact, it seems to us, is distinctly and most unequivocally disproved by the entire testimony upon the point. There is not the shadow of ground for argument even, that the husband ever claimed to have taken possession of this property, in his own right as husband.
And the general principles of equity law seem most unequivocally to sustain the right of the wife to her separate property *36whether acquired before or during the coverture, and in the latter case, whether the acquisition is the result of gift or inheritance, or is the product of her own personal earnings. In every such case she will hold against the husband and his heirs, and generally against his creditors, so long as the husband allows the wife to keep the property separate from the general mass of his own estate, although his own name may be used in the formal conduct of the business, unless in the case of creditors this may lead to a false credit on the part of the husband. 2 Story’s Eg. Ju.f see. 1387; 2 Roper Husband & Wife, 171—176. The case of Slanning v. Style, 3 P. Wms., 334, 337, is a strong case in point, in regard to the separate earnings of the wife during the coverture. And where the wife upon her marriage reserves the right to dispose of her personal estate, and a subsequent concession to that effect by the husband has been regarded as equivalent, it was held that all the personal estate of which the wife died possessed was to be taken to be her separate estate, or the produce of it. Gore v. Knight, 2 Vt. 535.
In Sir Paul Neal’s case cited in Herbert v. Herbert, Prec. in Ch. 44, as early as 1692, it was decided that if a “ woman has pin money, or a separate maintenance settled upon her, and she by management or good housewifery saves money out of it, she may dispose of such money, so saved by her, or of any jewels, &c., bought with it, by writing in nature of a will, if she die before her husband, and shall have it herself, if she survive him ; and such money, jewels, &c., shall not be liable to the husband’s debts.”
' So, too, if the wife, in the absence of the husband, carry on trade in milinery and support herself and. children, the capital being furnished by her friends, although the business be carried on in the name of the husband, the avails will be regarded as the separate estate of the wife, and chancery will restrain the husband from interfering with it. Cecil v. Juxun, 1 Atk. 278. These principles have been followed and enforced by the pourts of equity until the present day. And it may now be regarded, we think, as fully settled, that in a case like the present, if the husband, until his death, suffer the wife to maintain her separate estate, and so treat it himself, it must be so regarded after his death, and the personal representative is not called upon to take *37notice of it, in the settlement of the husband’s estate. And if by accident the securities are mixed with those of the husband in the same general deposit, but in a separate parcel, whereby they are put into the inventory of the husband’s estate, as in the present ease, it is nevertheless the duty of the administrator to restore them, or the avails of them, to the wife. That is what we understand was done in the present case.
Judgment of county court reversed.
Judgment on the account, allowing both the $800 and the $1000, to the administrator with costs, ordered to be certified to probate court.